DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 12/21/2021 have been entered.
Per the 12/21/2021 amendment:
Claims 6, 13 and 19 are currently amended.
Claims 1-20 are now pending.

Response to Arguments

Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., spatial-temporal user profile for a mobile information handling system usage for radio frequency links for given times or location zones”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner notes that Applicant’s claim language does not specifically define the term “spatial-temporal radio frequency profile / spatial-temporal user profile”, nor does the claim language provide any further details regarding this term. Based on the broadest reasonable interpretation of the term “spatial-temporal profile”, Examiner notes that this term can be construed as merely as a profile directed towards usage of the wireless spectrum. “Spatial-temporal frequency” is another way of saying a wireless signal because signals necessarily have a physical location and time element to them, hence “spatial-temporal.” Based on this interpretation, Examiner notes that the prior art reference of Hooli discloses a set of profiles that comprise spectrum sharing conditions, which is understood as analogous to a “spatial temporal profile”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ojanen (US 20160242031 A1), hereafter O1, in view of Hooli (US 20140226619 A1), hereafter H1.
Regarding Claim 1, O1 discloses the below limitation:	an application processor executing instructions for determining one or more communication link options (O1 Fig 1B processor 118);	a wireless adapter for communicating with a conditional shared spectrum wireless link option (Fig 1B transceiver 120);	the application processor for determining whether a higher priority user is occupying the conditional shared spectrum wireless link option (Par 142 Mechanisms may protect the higher tier users from harmful interference from lower tier users; Par 144 SSM may use the contour approach in defining the available spectrum and operational conditions for a T2U and communicate the remaining spectrum and its operational area for the T3Us); and	the application processor for determining an optimal wireless link from among the communication link options, including any available conditional shared spectrum wireless link options, by selecting a wireless link from among the wireless link options (Par 66 DFS may be a type of sensing, which may allow RLANs to detect the channels that may be used by the radars and choose channels that are available) based on	indicating signal quality for wireless links available at the location (Par 82 Another quality related measure is Quality of Operation (QoO), which may define the quality metric influenced by the use of the shared spectrum or a specified portion of the shared spectrum) and	wireless service usage trend data for the location (Par 203 SSM may collect information about the past traffic and its trend and changes over a period of time).
O1 does not disclose the below limitation:	a spatial-temporal radio frequency profile;	a spatial-temporal user profile;
H1 does disclose the below limitation:	a spatial-temporal radio frequency profile (H1 Par 4 convey a set of changeable sharing profiles to a node being a secondary user of the shared spectrum, the set of changeable sharing profiles comprising changeable spectrum sharing conditions);	a spatial-temporal user profile (see above);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of O1 and H1, to combine the system of O1 that manages a spectrum shared between users of different tiers with the storage of profiles assisting in managing the shared spectrum, as disclosed in H1. Storing profiles of gathered information prevents the system from needing to gather the information it needs at runtime, lowering strain on the system and improving efficiency. Therefore, it would have been obvious to combine O1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, O1 and H1 disclose the limitations of Claim 1.
O1 further discloses the below limitation:	wherein the wireless adapter transmits a request for access to the selected wireless link (O1 Par 113 SSM may be authorized to issue individual authorizations on behalf of the regulator or the users that request access to spectrum).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of O1 and H1, to combine the aforementioned information handling system with the ability for the wireless adapter to issue individual authorizations as disclosed in O1. Being able to issue individual authorization to use a portion of the shared spectrum allows the adapter to better control access to the shared spectrum. Therefore, it would have been obvious to combine O1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, O1 and H1 disclose the limitations of Claim 1.
O1 further discloses the below limitation:	end to end latency data for wireless links available with a recipient user (O1 Par 209 SSM may take the periodicity into account when it assigns spectrum for T2Us and T3Us).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of O1 and H1, to combine the aforementioned information handling system with the consideration of latency or periodicity when assigning spectrum, as disclosed in O1. Considering latency when assigning spectrum prevents a device from being assigned spectrum with insufficient capability just because it is available. Therefore, it would have been obvious to combine O1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, O1 and H1 disclose the limitations of Claim 1.
O1 further discloses the below limitation:	the application processor determining that no higher priority user is occupying the conditional shared spectrum wireless link option (O1 Par 66 Dynamic Frequency Selection (DFS) may be a type of sensing, which may allow RLANs to detect the channels that may be used by the radars and…); and	the application processor selecting a highly-rated, conditional shared spectrum wireless link ahead of alternative available wireless links (Par 66 [RLAN can] choose channels that are available).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of O1 and H1, to combine the aforementioned information handling system with the ability to check a particular spectrum to user it is not being used by a high-tier user, as disclosed in O1. Higher-tier users have priority for spectrum assignment, and thus the tier of users should be considered when assigning spectrum. Therefore, it would have been obvious to combine O1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, O1 and H1 disclose the limitations of Claim 3.
O1 further discloses the below limitation:	the application processor measuring bit error rates during service usage on the selected conditional shared spectrum wireless link at the location (O1 Par 82 Another quality related measure is Quality of Operation (QoO), which may define the quality metric influenced by the use of the shared spectrum or a specified portion of the shared spectrum. The term may refer to, but is not limited to: signal-to-noise ratio, capacity, throughput, frame or bit error rate, time of operation or spectral efficiency); and	the application processor updating the signal quality data for the conditional shared spectrum wireless link in the spatial-temporal radio frequency profile (Par 102 SSM may update its technical database according to the received information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of O1 and H1, to combine the aforementioned information handling system with the additional step of considering signal quality and bit error rate when assigning spectrum, as disclosed in O1. Considering signal quality when assigning spectrum ensures that a device isn’t assigned a spectrum unable to support wireless communication due to poor signal quality. Therefore, it would have been obvious to combine O1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, O1 and H1 disclose the limitations of Claim 1.
O1 further discloses the below limitation:	wireless adapter having a TV whitespace interface system for communicating with an access control node for conditional shared spectrum wireless link option that is a TV whitespace shared spectrum (O1 Par 67 Television White Space (TVWS) in the ultra-high frequency (UHF) broadcasting band is another example of shared use spectrum).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of O1 and H1, to combine the aforementioned information handling system with the ability to sign device to the TV whitespace spectrum, as disclosed in O1. TVWS is largely unoccupied due to disuses, and thus it is available for general wireless communication in many cases. Therefore, it would have been obvious to combine O1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, O1 discloses the below limitation:	accessing, via a processor, a mobile broadband traffic report indicating signal quality for wireless links (O1 Par 82 Another quality related measure is Quality of Operation (QoO), which may define the quality metric influenced by the use of the shared spectrum or a specified portion of the shared spectrum);	accessing wireless service usage trend data for a location (Par 203 SSM may collect information about the past traffic and its trend and changes over a period of time);	determining one or more communication link options, including conditional shared spectrum wireless link options, via an application processor executing instructions (Fig 1B processor 118; Par 66 DFS may be a type of sensing, which may allow RLANs to detect the channels that may be used by the radars and choose channels that are available); and	selecting a highly-rated wireless link from among the communication link options (Par 66 DFS may be a type of sensing, which may allow RLANs to detect the channels that may be used by the radars and choose channels that are available);	signal quality for available wireless links (see above) and	wireless service usage trend data for a location (see above).
O1 does not disclose the below limitation:	a spatial- temporal radio frequency profile;
	a spatial-temporal user profile;
H1 does disclose the below limitation:	a spatial- temporal radio frequency profile (H1 Par 4 convey a set of changeable sharing profiles to a node being a secondary user of the shared spectrum, the set of changeable sharing profiles comprising changeable spectrum sharing conditions);
	a spatial-temporal user profile (see above);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of O1 and H1, to combine the methods of O1 that manage a spectrum shared between users of different tiers with the storage of profiles assisting in managing the shared spectrum, as disclosed in H1. Storing profiles of gathered information prevents the system from needing to gather the information it needs at runtime, lowering strain on the system and improving efficiency. Therefore, it would have been obvious to combine O1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, O1 and H1 disclose the limitations of Claim 9.
O1 further discloses the below limitation:	determining whether a higher priority user is occupying the conditional shared spectrum wireless link option (O1 Par 142 Mechanisms may protect the higher tier users from harmful interference from lower tier users; Par 144 SSM may use the contour approach in defining the available spectrum and operational conditions for a T2U and communicate the remaining spectrum and its operational area for the T3Us).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of O1 and H1, to combine the aforementioned methods with ensuring that a higher-tiered user isn’t currently using the spectrum prior to assignment, as disclosed in O1. Tiered users are a key element of the invention as it ensures users with higher priority have exclusive access to some amount of the spectrum. Therefore, it would have been obvious to combine O1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, O1 and H1 disclose the limitations of Claim 9.
O1 further discloses the below limitation:	transmitting a request for access to the selected highly-rated wireless link via a wireless adapter (O1 Par 78 Small Cell or Wi-Fi networks 410 may send a spectrum request 415 to the SSM 402 to gain access to shared spectrum 404).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of O1 and H1, to combine the aforementioned methods with the ability to request access to the selected link disclosed in O1. Requesting access to a selected link is necessary to manage the spectrum. Therefore, it would have been obvious to combine O1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, O1 and H1 disclose the limitations of Claim 9.
O1 further discloses the below limitation:	determining that no higher priority user is occupying the conditional shared spectrum wireless link option (O1 Par 66 Dynamic Frequency Selection (DFS) may be a type of sensing, which may allow RLANs to detect the channels that may be used by the radars and…); and	selecting a highly-rated, conditional shared spectrum wireless link ahead of alternative available wireless links (Par 66 [RLAN can] choose channels that are available).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of O1 and H1, to combine the aforementioned methods with the ability to check a particular spectrum to user it is not being used by a high-tier user, as disclosed in O1. Higher-tier users have priority for spectrum assignment, and thus the tier of users should be considered when assigning spectrum. Therefore, it would have been obvious to combine O1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, O1 and H1 disclose the limitations of Claim 9*.
O1 further discloses the below limitation:	measuring QoS metrics during service usage on the selected conditional shared spectrum wireless link (O1 Par 87 end user 508 may provide feedback on QoS to the access network entity 506, which may be for example based on measurements); and	updating the signal quality data for the conditional shared spectrum wireless link in the spatial-temporal radio frequency profile (Par 102 SSM may update its technical database according to the received information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of O1 and H1, to combine the aforementioned methods with the additional step of considering quality of service when assigning spectrum, as disclosed in O1. Considering quality of service when assigning spectrum ensures that a device isn’t assigned a spectrum unable to support wireless communication due to poor signal quality. Therefore, it would have been obvious to combine O1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, O1 and H1 disclose the limitations of Claim 9.
O1 further discloses the below limitation:	wherein the conditional shared spectrum is selected from TV whitespace shared spectrum or 3.5 GHz shared spectrum (O1 Par 67 Television White Space (TVWS) in the ultra-high frequency (UHF) broadcasting band is another example of shared use spectrum).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of O1 and H1, to combine the aforementioned methods with the ability to sign device to the TV whitespace spectrum, as disclosed in O1. TVWS is largely unoccupied due to disuses, and thus it is available for general wireless communication in many cases. Examiner also notes that the 3.5 GHz limitation is disclosed in Sadek (see below). Therefore, it would have been obvious to combine O1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, O1 discloses the below limitation:	an application processor executing instructions for determining one or more communication link options, including available conditional shared spectrum wireless link options (O1 Fig 1B processor 118);	a wireless adapter for communicating with a conditional shared spectrum wireless link option (Fig 1B transceiver 120);	the application processor for determining an optimal wireless link from among the communication link options by selecting a wireless link from among the wireless link options (Par 66 DFS may be a type of sensing, which may allow RLANs to detect the channels that may be used by the radars and choose channels that are available) based on	indicating signal quality for wireless links available at the location (Par 82 Another quality related measure is Quality of Operation (QoO), which may define the quality metric influenced by the use of the shared spectrum or a specified portion of the shared spectrum) and	comprising wireless service usage trend data for the location (Par 203 SSM may collect information about the past traffic and its trend and changes over a period of time); and	a wireless adapter transmitting a request for access to the selected highly-rated wireless link (Par 78 Small Cell or Wi-Fi networks 410 may send a spectrum request 415 to the SSM 402 to gain access to shared spectrum 404).
O1 does not disclose the below limitation:	a spatial-temporal radio frequency profile;	a spatial-temporal user profile;
H1 does disclose the below limitation:	a spatial-temporal radio frequency profile (H1 Par 4 convey a set of changeable sharing profiles to a node being a secondary user of the shared spectrum, the set of changeable sharing profiles comprising changeable spectrum sharing conditions);	a spatial-temporal user profile (see above);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of O1 and H1, to combine the system of O1 that manages a spectrum shared between users of different tiers with the storage of profiles assisting in managing the shared spectrum, as disclosed in H1. Storing profiles of gathered information prevents the system from needing to gather the information it needs at runtime, lowering strain on the system and improving efficiency. Therefore, it would have been obvious to combine O1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, O1 and H1 disclose the limitations of Claim 16.
O1 further discloses the below limitation:	further comprising: the application processor for determining whether a higher priority user is occupying the conditional shared spectrum wireless link option (O1 Par 142 Mechanisms may protect the higher tier users from harmful interference from lower tier users; Par 144 SSM may use the contour approach in defining the available spectrum and operational conditions for a T2U and communicate the remaining spectrum and its operational area for the T3Us).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of O1 and H1, to combine the aforementioned information handling system with ensuring that a higher-tiered user isn’t currently using the spectrum prior to assignment, as disclosed in O1. Tiered users are a key element of the invention as it ensures users with higher priority have exclusive access to some amount of the spectrum. Therefore, it would have been obvious to combine O1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, O1 and H1 disclose the limitations of Claim 16.
O1 further discloses the below limitation:	the application processor determining that no higher priority user is occupying the conditional shared spectrum wireless link option (O1 Par 66 Dynamic Frequency Selection (DFS) may be a type of sensing, which may allow RLANs to detect the channels that may be used by the radars and…); and	the application processor selecting a highly-rated, conditional shared spectrum wireless link ahead of alternative available wireless links (Par 66 [RLAN can] choose channels that are available).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of O1 and H1, to combine the aforementioned information handling system with the ability to check a particular spectrum to user it is not being used by a high-tier user, as disclosed in O1. Higher-tier users have priority for spectrum assignment, and thus the tier of users should be considered when assigning spectrum. Therefore, it would have been obvious to combine O1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, O1 and H1 disclose the limitations of Claim 16.
O1 further discloses the below limitation:	the application processor measuring end to end latency during service usage on the selected conditional shared spectrum wireless link at the location (O1 Par 209 SSM may take the periodicity into account when it assigns spectrum for T2Us and T3Us); and	the application processor updating the signal quality data for the conditional shared spectrum wireless link in the spatial-temporal radio frequency profile (Par 102 SSM may update its technical database according to the received information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of O1 and H1, to combine the aforementioned information handling system with the consideration of latency or periodicity when assigning spectrum, as disclosed in O1. Considering latency when assigning spectrum prevents a device from being assigned spectrum with insufficient capability just because it is available. Therefore, it would have been obvious to combine O1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, O1 and H1 disclose the limitations of Claim 16.
O1 further discloses the below limitation:	claim 9, wherein the conditional shared spectrum is selected from TV whitespace shared spectrum or 3.5 GHz shared spectrum (O1 Par 67 Television White Space (TVWS) in the ultra-high frequency (UHF) broadcasting band is another example of shared use spectrum).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of O1 and H1, to combine the aforementioned information handling system with the ability to sign device to the TV whitespace spectrum, as disclosed in O1. TVWS is largely unoccupied due to disuses, and thus it is available for general wireless communication in many cases. Examiner also notes that the 3.5 GHz limitation is disclosed in Sadek (see below). Therefore, it would have been obvious to combine O1 and H1 to obtain the invention, as specified in the instant claim.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over O1 in view of H1 and further in view of Lin (US 20160037432 A1), hereafter L1.
Regarding Claim 2, O1 and H1 disclose the limitations of Claim 1.
O1 and H1 do not disclose the below limitation:	further comprising: the application processor determining communication link option preference selections by a user for communication with a recipient user.
L1 does disclose the below limitation:	further comprising: the application processor determining communication link option preference selections by a user for communication with a recipient user (L1 Par 91 policy engine may control spectrum usage based on regulations, operator/user preferences, etc.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of O1, H1 and L1, to combine the aforementioned information handling system with the ability for a user to indicate preferences with regards to assigned spectrum, as disclosed in L1. Giving users the ability to indicate preferences for spectrum make the system more accessible without sacrificing the tiered structure maintained by the system. Therefore, it would have been obvious to combine O1, H1 and L1 to obtain the invention, as specified in the instant claim.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over O1 in view of H1 and further in view of Freda (US 20150373554 A1), hereafter F1.
Regarding Claim 14, O1 and H1 disclose the limitations of Claim 9.
O1 and H1 do not disclose the below limitation:	wherein the spatial-temporal radio frequency profile indicating signal quality further comprises data indicating power consumption for wireless services across the wireless link.
F1 does disclose the below limitation:	wherein the spatial-temporal radio frequency profile indicating signal quality further comprises data indicating power consumption for wireless services across the wireless link (F1 Par 245 RVWS database 2304 may indicate the channels reserved for the SSM 628 and any power restrictions for the usage of these channels).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of O1, H1 and F1, to combine the aforementioned methods with the ability of the system to account for and manage power consumption as disclosed in F1. Power consumption can be a major consideration in a complicated network, and putting it under the purview of the management system allows the network to run more efficiently. Therefore, it would have been obvious to combine O1, H1 and F1 to obtain the invention, as specified in the instant claim.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over O1 in view of H1 and further in view of Sadek (US 20150296413 A1), hereafter S1.
Regarding Claim 8, O1 and H1 disclose the limitations of Claim 1.
O1 and H1 do not disclose the below limitation:	wireless adapter having a 3.5GHz interface system for communicating with an access control node for conditional shared spectrum wireless link option that is a 3.5 GHz shared spectrum.
S1 does disclose the below limitation:	wireless adapter having a 3.5GHz interface system for communicating with an access control node for conditional shared spectrum wireless link option that is a 3.5 GHz shared spectrum (S1 Par 37 Other examples of shared spectrum include lightly licensed spectrum, such as 3.5 GHz band).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of O1, H1 and S1, to combine the aforementioned information handling system with the ability to sign device to the 3.5 GHz spectrum, as disclosed in S1. The 3.5 GHz spectrum is largely unoccupied due to disuses, and thus it is available for assignment in many cases. Therefore, it would have been obvious to combine O1, H1 and S1 to obtain the invention, as specified in the instant claim.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412